[J-114-2020][M.O. – Mundy, J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                 WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 2 WAP 2020
                                            :
                     Appellee               :   Appeal from the Order of the Superior
                                            :   Court entered 4/17/19 at No. 998 WDA
                                            :   2018, affirming the order of the Court of
                v.                          :   Common Pleas of Venango County
                                            :   entered 6/19/18 at Nos. CP-61-CR-
                                            :   0000498-2013 and CP-61-CR-0000688-
                                            :   2009
JAMES PAUL FINNECY,                         :
                                            :
                     Appellant              :   SUBMITTED: November 17, 2020


                                 CONCURRING OPINION


JUSTICE SAYLOR                                  DECIDED: APRIL 29, 2021


      I join the majority opinion and write only to note my misgivings about its

determination that Appellant’s claim relates to sentence illegality for waiver purposes

based on a generalized premise that the sentencing court lacked the authority to

impose it. See Majority Opinion, slip op. at 12. Some of my concerns with this Court’s

expanding definition of sentence illegality (for waiver purposes) are spelled out in my

responsive opinion in Commonwealth v. Moore, ___ Pa. ___, ___ A.3d ___, 2021 WL

1133063 (March 25, 2021); see id. at ___, ___ A.3d at ___, 2021 WL 1133063 at *7-9

(Saylor, C.J., concurring); see also Commonwealth v. Foster, 609 Pa. 502, 539-41, 17

A.3d 332, 355-56 (2011) (Saylor, J., concurring), and I view this case as embodying one

more such expansion.      With that said, the analysis in Moore with which I differed

garnered majority support and, as such, it is now binding precedent.          Moreover,
although Moore involved a facial constitutional challenge, whereas the present case

entails an as-applied challenge based on a claim of incorrect statutory interpretation,

this, in my view, is not a material distinction insofar as the authority-based rationale of

Moore is concerned. Accordingly, as I am bound by the majority view in Moore – and

as I agree with the present majority’s substantive reading of the Recidivism Risk

Reduction Act – I join the majority opinion.




                           [J-114-2020][M.O. – Mundy, J.] - 2